Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 and 12-20 are presented for examination.


Allowable Subject Matter
Claims 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 14, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "adding I/O interrupt information for the second physical I/O device to the one or more I/O interrupt management structures; and removing interrupt information for the first physical I/O device from the one or more I/O interrupt management structures".  There is insufficient antecedent basis for “the first physical I/O device” in the claim.
Claim 14 recites the limitation " updating physical device information at a hypervisor for the logical partition to reflect the switch to the second physical I/0 device".  There is insufficient antecedent basis for “the second physical I/0 device” in the claim.
Claim 15 recites the limitation "adding I/O interrupt information for the second physical I/O device to the one or more I/O interrupt management structures; and removing interrupt information for the first physical I/O device from the one or more I/O interrupt management structures".  There is insufficient antecedent basis for “the first physical I/O device” in the claim.
Claim 20 recites the limitation "update, by processor, physical device information at a hypervisor for the logical partition to reflect the switch to the second physical I/0 device".  There is insufficient antecedent basis for “the second physical I/0 device” in the claim.




Dependent Claims 3-10, 12-13, and 16-19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to cure the deficiencies of their independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo (US 9720862) in view of Nakayama (US 20130124775), further in view of Watkin (US 20170060800).

Regarding Claim 1, Arroyo (US 9720862) teaches
An apparatus, comprising:
an adapter module that detects a switch from a first physical input/output (“I/O”) adapter associated with a logical partition to a second physical I/O adapter associated with the logical partition (8:7-21, when a logical partition (302) switches from a source I/O adapter to a destination I/O adapter, the logical partition maintains the logical interrupt source numbers originally assigned to the logical partition); 
an interrupt module that updates one or more I/O interrupt management structures for the logical partition so that the logical partition receives I/O interrupt information from the second physical I/O adapter and not the first physical I/O adapter (8:7-21, The PCI host bridge then provides an interrupt (306) to the logical partition (302) with the logical interrupt source number. The logical partition, or more accurately the driver in the logical partition for the I/O adapter, then handles the interrupt (306). In embodiments of the present invention, when a logical partition (302) switches from a source I/O adapter to a destination I/O adapter, the logical partition maintains the logical interrupt source numbers originally assigned to the logical partition. All other mappings are update so that the destination I/O adapter's interrupts map to the same logical interrupt source numbers); 
and an abstraction module that updates physical device information at a hypervisor for the logical partition to reflect the switch to the second physical I/O device (7:20-30, the I/O adapter is implemented as a PCIe adapter or SR-IOV adapter, the interrupt mapping information collected by the hypervisor and utilized to update mapping information of the destination I/O adapter may be implemented as one or more data structures),
a configuration module that triggers the hypervisor to reset the second physical I/O adapter and update configuration information for the second physical I/O adapter based on. and in response to. the updated physical device information (8:40-46, The method of FIG. 4 also includes configuring (404), by the hypervisor, the destination I/O adapter with the interrupt mapping information collected by the hypervisor. Configuring (404) the destination I/O with the interrupt mapping information collected by the hypervisor may include updating mapping tables in the hypervisor, in a host bridge or interrupt controller, and the like)
 A computer program product for migrating interrupts from a source input/output (‘I/O’) adapter of a computing system to a destination I/O adapter of the computing system, the computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps).

Arroyo did not specifically teach
without the logical partition being aware of the switch to the second I/O adapter
updates one or more internal structures of a device driver for the second physical I/O adapter in response to the device driver being aware of physical location information for the second physical I/O adapter.

However, Nakayama (US 20130124775) teaches
without the logical partition being aware of the switch to the second I/O adapter (Paragraph 0085, since a guest OS 112B that is live migrated from the physical server 101 to the physical server 102 in FIG. 17 accesses the IO device 501-3 without becoming aware of being connected to the virtual switch 351-2 that is connected from the IO bridge 142A, it uses the IO resource ID that was used before the migration continually).



	Arroyo and Nakayama did not specifically teach
	updates one or more internal structures of a device driver for the second physical I/O adapter in response to the device driver being aware of physical location information for the second physical I/O adapter.

	However, Watkins teaches
	updates one or more internal structures of a device driver for the second physical I/O adapter in response to the device driver being aware of physical location information for the second physical I/O adapter (Paragraph 0061, the start-up procedure may include, among other things: determining which of the distributed processing nodes will be configured to act as the root complex, accessing a device tree file describing the root complex PCIe subsystem architecture (which may include a description of the PCIe components, the interrupt controller, the memory within the PCIe address space, any special error or exception handling hardware, etc.), the root complex performing an enumeration process to build a logical I/O tree of PCIe devices in the PCIe hierarchy, attaching the endpoint device drivers and shared I/O device driver (for the PF) in the root complex, the root complex enabling the VFs in the shared I/O device, the root complex communicating endpoint addresses and protocol information to the distributed processing nodes, the root complex communicating the location and resources of the VFs to their corresponding endpoints, the root complex communicating interrupt vector information to the endpoints for the shared I/O device transactions they will receive and handle so that they can set up their interrupt reception logic to receive (and subsequently process) interrupts that are directed to them from the shared I/O device, the root complex instructing each endpoint to expand its logical PCIe I/O tree to include the node with which it communicates with the root complex plus one or more VFs of the shared I/O device, each endpoint attaching device drivers, enabling respective communication channels, and each endpoint establishing MSI-X type interrupt services for its VFs).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Arroyo and Nakayama’s teaching to Watkin’s in order to improve efficient utilization of a shared I/O device across multiple physically separate processing nodes in architecture so as to minimize performance loss by sharing a virtualized I/O device within a distributed processing node system for executing a distributed application (Watkins [Summary]).

Regarding Claim 2, Arroyo, Nakayama and Watkin teach
The apparatus of claim 1, wherein updating the one or more I/O interrupt management structures for the logical partition comprises: adding I/O interrupt information for the second physical I/O device to the one or more I/O interrupt management structures; and removing interrupt information for the first physical I/O device from the one or more I/O interrupt management structures (Arroyo [8:7-21, when a logical partition (302) switches from a source I/O adapter to a destination I/O adapter, the logical partition maintains the logical interrupt source numbers originally assigned to the logical partition. All other mappings are update so that the destination I/O adapter's interrupts map to the same logical interrupt source numbers. In this way, the source I/O adapter need not be completely deconfigured, the logical interrupt source numbers removed, the destination I/O adapter added, and new logical interrupt source numbers assigned]).

Regarding Claim 3, Arroyo, Nakayama and Watkin teach
The apparatus of claim 1, wherein the one or more I/O interrupt management structures are part of an external interrupt virtualization engine (“XIVE”) architecture (Arroyo [7:46-57, The PCI host bridge (312) receives the interrupt (318), and using the address included in the interrupt as an index, looks up an associated physical interrupt source number in a physical interrupt table (310)]) Examiner Comments:  The PCI host bridge is interpreted to the claimed XIVE.

Regarding Claim 4, Arroyo, Nakayama and Watkin teach
The apparatus of claim 3, wherein one of the one or more I/O interrupt management structures comprises an event assignment structure (“EAS”) that maps a physical interrupt source number for the second physical I/O adapter to a logical interrupt source number for the logical partition (Arroyo [7:58-67, Each such logical interrupt source number is associated with one of the physical interrupt source numbers that is associated with the MSI address of the I/O adapter. Such mappings may be stored in the hypervisor or, as in the example of FIG. 3, in records of a logical interrupt table (308) of the PCI host bridge (312)]).
	
Regarding Claim 7, Arroyo, Nakayama and Watkin teach
migrating interrupts from a source I/O adapter of the computing system (102) to a destination I/O adapter of the computing system (195). Such migration may include: collecting, by the hypervisor (136) of the computing system, interrupt mapping information (140); configuring, by the hypervisor, the destination I/O adapter the interrupt mapping information collected by the hypervisor; placing, by the hypervisor, the destination I/O adapter and the source I/O in an error state; deconfiguring the source I/O adapter from the logical partition; and enabling the logical partition and destination I/O adapter to recover from the error state]) Examiner Comments:  The process of placing in an error state and recover from the error state is interpreted to the claimed “suspend” and “resume”.

Regarding Claim 8,  Arroyo, Nakayama and Watkin teach
The apparatus of claim 7, wherein the I/O interrupt events between the logical partition and the first physical I/O adapter are suspended in response to detecting an extended error handling (“EEH”) event (Arroyo [6:63-67, The management console (226) may also instruct the hypervisor (204) to place the source (212) and destination I/O adapters (224) in an error state. Such an error state may include the ‘EEH’ (enhanced error handling) error state]).

Regarding Claim 9, Arroyo, Nakayama and Watkin teach
The management console may then deconfigure the source I/O adapter from the logical partition and enable the logical partition and destination I/O adapter to recover from the error stat).

Regarding Claim 12, Arroyo, Nakayama and Watkin teach
The apparatus of claim 1, wherein the abstraction module is configured to update the physical device information at the hypervisor by one or more of updating a device tree and updating device information that is retrievable from the hypervisor (Arroyo [8:59-64, Deconfiguring (408) the source I/O adapter from the logical partition may include removing, by the hypervisor, the source I/O adapter from the computing system's device tree]), 
the device information comprising communication bus identifiers for the second physical I/O adapter (Arroyo [6:31-51, Such an address may also be referred to as a requester identifier or (‘RID’). In PCI-express architectures, each PCI device under a root complex is uniquely identified by such an RID. The RID may be a triplet of a bus number, device number, and function number]).

Regarding Claim 13, Arroyo, Nakayama and Watkin teach
 The apparatus of claim 1, wherein the first and second physical I/O adapters comprise peripheral component interconnect (“PCI”) devices that are of a same type (Arroyo [Claim 3, the source and destination I/O adapters comprise PCI adapters]).

Regarding Claim 14, Arroyo teaches
A method, comprising: 
detecting a switch from a first physical input/output ("1/0") adapter associated with a logical partition to a second physical I/O adapter associated with the logical partition (8:7-21, when a logical partition (302) switches from a source I/O adapter to a destination I/O adapter, the logical partition maintains the logical interrupt source numbers originally assigned to the logical partition); 
updating one or more I/O interrupt management structures for the logical partition so that the logical partition receives I/O interrupt information from the second physical I/O adapter and not the first physical I/O adapter (8:7-21, The PCI host bridge then provides an interrupt (306) to the logical partition (302) with the logical interrupt source number. The logical partition, or more accurately the driver in the logical partition for the I/O adapter, then handles the interrupt (306). In embodiments of the present invention, when a logical partition (302) switches from a source I/O adapter to a destination I/O adapter, the logical partition maintains the logical interrupt source numbers originally assigned to the logical partition. All other mappings are update so that the destination I/O adapter's interrupts map to the same logical interrupt source numbers); 
and updating physical device information at a hypervisor for the logical partition to reflect the switch to the second physical I/O device (7:20-30, the I/O adapter is implemented as a PCIe adapter or SR-IOV adapter, the interrupt mapping information collected by the hypervisor and utilized to update mapping information of the destination I/O adapter may be implemented as one or more data structures)
triggering the hypervisor to reset the second physical I/O adapter and update configuration information for the second physical I/O adapter based on and in response to the updated physical device information (8:40-46, The method of FIG. 4 also includes configuring (404), by the hypervisor, the destination I/O adapter with the interrupt mapping information collected by the hypervisor. Configuring (404) the destination I/O with the interrupt mapping information collected by the hypervisor may include updating mapping tables in the hypervisor, in a host bridge or interrupt controller, and the like)


Arroyo did not specifically teach
without the logical partition being aware of the switch to the second I/O adapter
updates one or more internal structures of a device driver for the second physical I/O adapter in response to the device driver being aware of physical location information for the second physical I/O adapter.

However, Nakayama (US 20130124775) teaches
without the logical partition being aware of the switch to the second I/O adapter (Paragraph 0085, since a guest OS 112B that is live migrated from the physical server 101 to the physical server 102 in FIG. 17 accesses the IO device 501-3 without becoming aware of being connected to the virtual switch 351-2 that is connected from the IO bridge 142A, it uses the IO resource ID that was used before the migration continually).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Arroyo’s teaching to Nakayama so that live migration of 

	Arroyo and Nakayama did not specifically teach
	updates one or more internal structures of a device driver for the second physical I/O adapter in response to the device driver being aware of physical location information for the second physical I/O adapter.

	However, Watkins teaches
	updates one or more internal structures of a device driver for the second physical I/O adapter in response to the device driver being aware of physical location information for the second physical I/O adapter (Paragraph 0061, the start-up procedure may include, among other things: determining which of the distributed processing nodes will be configured to act as the root complex, accessing a device tree file describing the root complex PCIe subsystem architecture (which may include a description of the PCIe components, the interrupt controller, the memory within the PCIe address space, any special error or exception handling hardware, etc.), the root complex performing an enumeration process to build a logical I/O tree of PCIe devices in the PCIe hierarchy, attaching the endpoint device drivers and shared I/O device driver (for the PF) in the root complex, the root complex enabling the VFs in the shared I/O device, the root complex communicating endpoint addresses and protocol information to the distributed processing nodes, the root complex communicating the location and resources of the VFs to their corresponding endpoints, the root complex communicating interrupt vector information to the endpoints for the shared I/O device transactions they will receive and handle so that they can set up their interrupt reception logic to receive (and subsequently process) interrupts that are directed to them from the shared I/O device, the root complex instructing each endpoint to expand its logical PCIe I/O tree to include the node with which it communicates with the root complex plus one or more VFs of the shared I/O device, each endpoint attaching device drivers, enabling respective communication channels, and each endpoint establishing MSI-X type interrupt services for its VFs).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Arroyo and Nakayama’s teaching to Watkin’s in order to improve efficient utilization of a shared I/O device across multiple physically separate processing nodes in architecture so as to minimize performance loss by sharing a virtualized I/O device within a distributed processing node system for executing a distributed application (Watkins [Summary]).

Regarding Claim 15, Arroyo, Nakayama and Watkin teach
The method of claim 14, wherein updating the one or more I/O interrupt management structures for the logical partition comprises: adding I/O interrupt information for the second physical I/O device to the one or more I/O interrupt management structures; and removing interrupt information for the first physical I/O device from the one or more I/O interrupt management structures (Arroyo [8:7-21, when a logical partition (302) switches from a source I/O adapter to a destination I/O adapter, the logical partition maintains the logical interrupt source numbers originally assigned to the logical partition. All other mappings are update so that the destination I/O adapter's interrupts map to the same logical interrupt source numbers. In this way, the source I/O adapter need not be completely deconfigured, the logical interrupt source numbers removed, the destination I/O adapter added, and new logical interrupt source numbers assigned]).

Regarding Claim 16, Arroyo, Nakayama and Watkin teach
The method of claim 14, wherein the one or more I/O interrupt management structures are part of an external interrupt virtualization engine (“XIVE”) architecture (Arroyo [7:46-57, The PCI host bridge (312) receives the interrupt (318), and using the address included in the interrupt as an index, looks up an associated physical interrupt source number in a physical interrupt table (310)]) Examiner Comments:  The PCI host bridge is interpreted to the claimed XIVE.

Regarding Claim 17, Arroyo, Nakayama and Watkin teach
The method of claim 16, wherein one of the one or more I/0 interrupt management structures comprises an event assignment structure ("EAS") that maps a physical interrupt source number for the second physical 1/0 adapter to a logical interrupt source number for the logical partition  (Arroyo [7:58-67, Each such logical interrupt source number is associated with one of the physical interrupt source numbers that is associated with the MSI address of the I/O adapter. Such mappings may be stored in the hypervisor or, as in the example of FIG. 3, in records of a logical interrupt table (308) of the PCI host bridge (312)]).

Regarding Claim 20, Arroyo teaches

detect, by processor, a switch from a first physical input/output (“I/O”) adapter associated with a logical partition to a second physical I/O adapter associated with the logical partition (8:7-21, when a logical partition (302) switches from a source I/O adapter to a destination I/O adapter, the logical partition maintains the logical interrupt source numbers originally assigned to the logical partition); 
update, by processor, one or more I/O interrupt management structures for the logical partition so that the logical partition receives I/O interrupt information from the second physical I/O adapter and not the first physical I/O adapter (8:7-21, The PCI host bridge then provides an interrupt (306) to the logical partition (302) with the logical interrupt source number. The logical partition, or more accurately the driver in the logical partition for the I/O adapter, then handles the interrupt (306). In embodiments of the present invention, when a logical partition (302) switches from a source I/O adapter to a destination I/O adapter, the logical partition maintains the logical interrupt source numbers originally assigned to the logical partition. All other mappings are update so that the destination I/O adapter's interrupts map to the same logical interrupt source numbers);; 
and update, by processor, physical device information at a hypervisor for the logical partition to reflect the switch to the second physical I/O device (7:20-30, the I/O adapter is implemented as a PCIe adapter or SR-IOV adapter, the interrupt mapping information collected by the hypervisor and utilized to update mapping information of the destination I/O adapter may be implemented as one or more data structures),
trigger the hypervisor to reset the second physical I/O adapter and update configuration information for the second physical I/O adapter based on and in response to the updated physical The method of FIG. 4 also includes configuring (404), by the hypervisor, the destination I/O adapter with the interrupt mapping information collected by the hypervisor. Configuring (404) the destination I/O with the interrupt mapping information collected by the hypervisor may include updating mapping tables in the hypervisor, in a host bridge or interrupt controller, and the like).

Arroyo did not specifically teach
without the logical partition being aware of the switch to the second I/O adapter
updates one or more internal structures of a device driver for the second physical I/O adapter in response to the device driver being aware of physical location information for the second physical I/O adapter.

However, Nakayama (US 20130124775) teaches
without the logical partition being aware of the switch to the second I/O adapter (Paragraph 0085, since a guest OS 112B that is live migrated from the physical server 101 to the physical server 102 in FIG. 17 accesses the IO device 501-3 without becoming aware of being connected to the virtual switch 351-2 that is connected from the IO bridge 142A, it uses the IO resource ID that was used before the migration continually).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Arroyo’s teaching to Nakayama so that live migration of 

Arroyo and Nakayama did not specifically teach
	updates one or more internal structures of a device driver for the second physical I/O adapter in response to the device driver being aware of physical location information for the second physical I/O adapter.

	However, Watkins teaches
	updates one or more internal structures of a device driver for the second physical I/O adapter in response to the device driver being aware of physical location information for the second physical I/O adapter (Paragraph 0061, the start-up procedure may include, among other things: determining which of the distributed processing nodes will be configured to act as the root complex, accessing a device tree file describing the root complex PCIe subsystem architecture (which may include a description of the PCIe components, the interrupt controller, the memory within the PCIe address space, any special error or exception handling hardware, etc.), the root complex performing an enumeration process to build a logical I/O tree of PCIe devices in the PCIe hierarchy, attaching the endpoint device drivers and shared I/O device driver (for the PF) in the root complex, the root complex enabling the VFs in the shared I/O device, the root complex communicating endpoint addresses and protocol information to the distributed processing nodes, the root complex communicating the location and resources of the VFs to their corresponding endpoints, the root complex communicating interrupt vector information to the endpoints for the shared I/O device transactions they will receive and handle so that they can set up their interrupt reception logic to receive (and subsequently process) interrupts that are directed to them from the shared I/O device, the root complex instructing each endpoint to expand its logical PCIe I/O tree to include the node with which it communicates with the root complex plus one or more VFs of the shared I/O device, each endpoint attaching device drivers, enabling respective communication channels, and each endpoint establishing MSI-X type interrupt services for its VFs).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Arroyo and Nakayama’s teaching to Watkin’s in order to improve efficient utilization of a shared I/O device across multiple physically separate processing nodes in architecture so as to minimize performance loss by sharing a virtualized I/O device within a distributed processing node system for executing a distributed application (Watkins [Summary]).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo (US 9720862) in view of Nakayama (US 20130124775) and Watkin (US 20170060800), further in view of Jebson (US20140351471).

Regarding Claim 5,   Arroyo, Nakayama and Watkin teach
The apparatus of claim 4.

Arroyo, Nakayama and Watkin did not teach


However, Jebson (US20140351471) teaches 
wherein one of the one or more I/O interrupt management structures comprises an event notification descriptor (“END”) structure that defines an interrupt notification routing path for the logical interrupt source number for the second physical I/O adapter (Paragraph 100, FIG. 4 schematically shows the receipt and routing of a virtual interrupt. Non-dashed arrows indicate source of information at the tail and the head indicates the application of that information. Thus, the interrupt is received at the ITS which is the interrupt translation service which corresponds to the interrupt controller of the previous figures and interrupt translation tables are accessed using pointers associated with the interrupt and interrupt mapping is performed to map the interrupt to the appropriate virtual ID space or physical ID space where it is determined that it is a physical interrupt).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Arroyo, Nakayama and Watkin’s teaching Jebson’s in order to control the routing and handling of interrupts received at the data processing apparatus by receiving a virtual interrupt for interrupting a virtual processor responding to receipt of the virtual interrupt to access the data store in the redistribution circuitry corresponding to the physical processing unit with which the virtual processor is currently associated (Jebson [Summary]).
	
Regarding Claim 18, Arroyo, Nakayama and Watkin teach
The method of claim 17.

Arroyo, Nakayama and Watkin did not teach
wherein one of the one or more I/0 interrupt management structures comprises an event notification descriptor ("END") structure that defines an interrupt notification routing path for the logical interrupt source number for the second physical I/0 adapter.

However, Jebson (US20140351471) teaches 
wherein one of the one or more I/O interrupt management structures comprises an event notification descriptor (“END”) structure that defines an interrupt notification routing path for the logical interrupt source number for the second physical I/O adapter (Paragraph 100, FIG. 4 schematically shows the receipt and routing of a virtual interrupt. Non-dashed arrows indicate source of information at the tail and the head indicates the application of that information. Thus, the interrupt is received at the ITS which is the interrupt translation service which corresponds to the interrupt controller of the previous figures and interrupt translation tables are accessed using pointers associated with the interrupt and interrupt mapping is performed to map the interrupt to the appropriate virtual ID space or physical ID space where it is determined that it is a physical interrupt).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Arroyo, Nakayama and Watkin’s teaching Jebson’s in .

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo (US 9720862) in view of Nakayama (US 20130124775), Watkin (US 20170060800), and Jebson (US20140351471) further in view of Arndt (US 20170139858).

Regarding Claim 6, Arroyo, Nakayama, Watkin and Jebson teach
The apparatus of claim 5.

Arroyo, Nakayama, Watkin and Jebson did not teach
wherein one of the one or more I/O interrupt management structures comprises a notification virtual target (“NVT”) structure that tracks I/O interrupt events that use the interrupt notification routing path for the logical interrupt source number for the second physical I/O adapter.

However, Arndt (US 20170139858) teaches 
wherein one of the one or more I/O interrupt management structures comprises a notification virtual target (“NVT”) structure that tracks I/O interrupt events that use the interrupt notification routing path for the logical interrupt source number for the second physical I/O adapter (Claim 8, an interrupt routing controller (IRC) coupled to the ISC and the IPC, wherein the IRC is configured to: accumulate respective backlog counts for respective event paths, wherein the background counts track a number of events received but not delivered as interrupts to associated virtual processor (VP) threads upon which respective target interrupt handlers execute).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Arroyo, Nakayama, Watkin and Jebson’s teaching to Arndt’s so that interrupts in a processing unit of a data processing system are processed efficiently using groups of virtual processor threads by receiving an event notification message (ENM) which is an event destination number, number of bits to be ignored, event source number and event priority, to determine a group of virtual processor threads potentially capable of being intercepted (Arndt [Summary]).

Regarding Claim 19 Arroyo, Nakayama, Watkin and Jebson teach
The method of claim 18.

Arroyo, Nakayama, Watkin and Jebson did not teach
wherein one of the one or more I/O interrupt management structures comprises a notification virtual target (“NVT”) structure that tracks I/O interrupt events that use the interrupt notification routing path for the logical interrupt source number for the second physical I/O adapter.


wherein one of the one or more I/O interrupt management structures comprises a notification virtual target (“NVT”) structure that tracks I/O interrupt events that use the interrupt notification routing path for the logical interrupt source number for the second physical I/O adapter (Claim 8, an interrupt routing controller (IRC) coupled to the ISC and the IPC, wherein the IRC is configured to: accumulate respective backlog counts for respective event paths, wherein the background counts track a number of events received but not delivered as interrupts to associated virtual processor (VP) threads upon which respective target interrupt handlers execute).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Arroyo, Nakayama and Jebson’s teaching to Arndt’s so that interrupts in a processing unit of a data processing system are processed efficiently using groups of virtual processor threads by receiving an event notification message (ENM) which is an event destination number, number of bits to be ignored, event source number and event priority, to determine a group of virtual processor threads potentially capable of being intercepted (Arndt [Summary]).

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-20 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional references to address the newly added claimed limitations.

		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191    

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191